DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 has considered by the examiner.
Election/Restrictions
Claim14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected  there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/31/2022.
This application is in condition for allowance except for the presence of claim 14-20 directed an invention non-elected without traverse.  Accordingly, claims 14-20 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
---Cancel claims 14-20--


Closest Prior Art
US 10453991 B2, US 20170301823 A1, US 20140117307 A1 are considered the closest prior art to the invention as claimed. However they neither alone nor in combination disclose nor suggest the limitations for which this application has been deemed allowable.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest  an inorganic LED light source “wherein a III-N semiconductor core of a first conductivity type and having an aspect ratio of at least 10:1; a III-N semiconductor cladding adjacent to a sidewall of the emission layer and having a conductivity type complementary to that of the core” in combination with other features of the present claimed invention.
Regarding claims 2-6, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Regarding claim 7, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 7; specifically, the prior art fails to teach or suggest  an inorganic LED light source “wherein a photonic crystal comprising an array of features of a second III-N material that is over the emission layer, the second III-N material of a second conductivity type, complementary to the first conductivity type, and wherein the emission layer is to emit visible light through the photonic crystal with a super-lambertian radiation pattern” in combination with other features of the present claimed invention.
Regarding claims 8-13, these claims are allowable for the reasons given for claim7 and because of their dependency status on claim 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879